Citation Nr: 0033855	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for the residuals of a 
left eye injury.

4.  Entitlement to an increased evaluation for service-
connected tinea pedis, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for service-
connected post-traumatic headaches with aura, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This appeal arises from a May 1998 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
service connection for PTSD.  The notice of disagreement was 
received in August 1998.  The statement of the case was 
issued in September 1998.  The veteran's substantive appeal 
was received in January 1999.

This appeal also stems from a September 1998 rating action 
which denied increased evaluations for service-connected 
tinea pedis and post-traumatic headaches with aura, each 
evaluated as 10 percent disabling.  The notice of 
disagreement was received in January 1999.  The statement of 
the case was issued in March 1999.  The veteran's substantive 
appeal was received in August 1999.


Further, this appeal arises from a November 1999 rating 
decision which determined that no new and material evidence 
had been submitted to reopen the claim of service connection 
for a gastrointestinal disorder, to include irritable bowel 
syndrome, and which denied service connection for the 
residuals of a left eye injury.  The notice of disagreement 
was received in November 1999.  The statement of the case was 
issued in March 2000.  The veteran's substantive appeal was 
received in June 2000.

Finally, the Board of Veterans' Appeals (Board) observes that 
the veteran filed additional medical records in October 2000 
that had not been previously considered by the RO.  However, 
in an attached statement, the veteran waived initial review 
of the additional evidence by the RO and the issuance of a 
supplemental statement of the case.  Therefore, pursuant to 
38 C.F.R. § 20.1304(c) (2000), that evidence may be 
considered, in the first instance, by the Board in this 
appeal.


FINDINGS OF FACT

1.  By a rating action dated in November 1997, the RO denied 
service connection for a gastrointestinal disorder based, in 
part, upon the finding that there was no medical evidence 
establishing that any currently diagnosed gastrointestinal 
problem was etiologically related to active military service; 
the veteran did not appeal the RO's November 1997 
determination, and it became final.

2.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for a gastrointestinal disorder, to include irritable bowel 
syndrome, is not so significant that it must be considered in 
order to fairly decide that claim.

3.  In November 1997, the RO determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for PTSD, based upon the 
conclusion that there was still no evidence of a current 
diagnosis of said disorder. 

4.  The evidence received since the RO's November 1997 
decision establishes that the veteran has been diagnosed as 
having PTSD.

5.  In-service and post-service medical records fail to show 
that the veteran has been diagnosed with a chronic disability 
of the left eye.

6.  There is no medical evidence demonstrating that the 
veteran's service-connected tinea pedis has resulted in 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

7.  The veteran suffers from mild post-traumatic recurrent 
headaches; however, there is no evidence that he has been 
diagnosed as having multi infarct dementia associated with 
brain trauma, that the brain trauma resulted in any 
neurological disabilities, or that his headaches are 
prostrating in nature.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied service 
connection for a gastrointestinal disorder, to include 
irritable bowel syndrome, is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder, to include irritable bowel 
syndrome.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The November 1997 rating decision which determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991).

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

5.  The veteran does not have a current left eye disability 
resulting from his military service.  38 U.S.C.A. § 1110, 
5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.303 (2000).

6.  The criteria for an increased rating for service-
connected tinea pedis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (2000) (to be codified as amended 
at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321(b)(1), Part 4, to 
include §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7806, 7813.

7.  The criteria for an increased disability rating for post-
traumatic headaches with aura have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (2000) (to be codified as amended 
at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321(b)(1), Part 4, to 
include, §§ 4.1, 4.2, 4.10, 4.14, 4.124, Diagnostic Codes 
8045, 8100, 9304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his eyes, 
abdomen, viscera, skin, and psychiatric system were normal.  
The veteran was seen for complaints of right eye pain in 
August 1969.  He reported being hit in the right eye by a 
pugil stick the day before.  The eventual diagnoses were of a 
resolving small hematoma of the right eye, and hysterical 
amblyopia.  

In April 1970, the veteran was evaluated for complaints of 
headaches.  He stated he did not receive any help from 
aspirin.  He reported that he had struck his head when he was 
in a motor vehicle accident in 1967.  He also indicated that 
he struck his head on a rock when was in Vietnam.  Subsequent 
treatment records reflect that the veteran continued to 
receive treatment for complaints of headaches.  Following a 
neurological examination that was reported as "entirely 
normal", the veteran was afforded a psychiatric examination 
in June 1970.  The diagnosis was of a passive-aggressive 
personality disorder.

Later that month, the veteran was evaluated for complaints of 
left eye pain.  He said the pain would occur at night.  He 
stated that it occasionally felt like his eyeball was moving 
in and out of its socket.  His vision was essentially normal.  
PIP was 12 out of 14.  The cornea and conjunctiva were clear.  
Extraocular muscles were intact.  Disc and fundi were 
negative.  The veteran had good convergence.  Pupils were 
equal, round, and reactive to light and accommodation.  
Because of the veteran's presenting symptoms, complete lack 
of objective physical findings, questionable PIP, and the 
past impressions of other doctors, the examiner expressed the 
opinion that the veteran at best was having a 
psychophysiologic reaction, or perhaps could be malingering.  
Treatment records dated in August and September 1970 reflect 
the evaluation of the veteran's eyes.  Again, no abnormal 
findings were made with regard to the left eye.  

In October 1970, the veteran complained of pain in the lower 
left quadrant.  He said he had been experiencing the pain for 
approximately two weeks, and that it was worse at night.  He 
also endorsed a loss of appetite, generalized weakness, and a 
loss of taste for cigarettes.  He added that his urine had 
turned dark.  His sclera were icteric.  The liver was 
palpable one centimeter below the rib, and was not tender.  
The diagnosis was hepatitis.  He was treated for 
approximately two weeks with bed rest, and the jaundice 
resolved.  Treatment notes dated in November 1970 indicated 
that the veteran continued to experience gastrointestinal 
discomfort, but that the pain was diminishing.  A history of 
suffering from tinea pedis was also noted during this period.

According to the veteran's DD Form 214 MC, his military 
occupational specialty (MOS) was Shore Party Man.  He was the 
recipient of the National Defense Service Medal and the 
Vietnamese Service Medal with one device.  No other awards, 
commendations, or medals were listed.  The records also show 
that the veteran served in the Republic of Vietnam from 
January 1970 to April 1970.  It was noted that the veteran's 
primary duty during that period of time included Shore Party 
Man, Rifleman, and Guard.  While in Vietnam, the veteran was 
assigned to the following units:  Co C, 1st SPBn, 1st MarDiv; 
Co A, 5th SPBn, 1st MarDiv; and HqCo, HqBn, 1st MarDiv.  While 
he was stationed in Okinawa, Japan (from April 1970 to 
December 1970), the records show the veteran served Companies 
A and C of the 3rd SPBn, 3rd MarDiv.  In his service personnel 
records, under the section titled COMBAT HISTORY - 
EXPEDITIONS, the veteran was noted to have "participated in 
operations against communist aggression in the Republic of 
Vietnam" from January 1970 to April 1970.

The veteran filed a claim for service connection for 
hepatitis and a fungal infection in July 1979.  He made no 
reference to his eyes or to a psychiatric disorder.

By a rating action dated in September 1979, service 
connection for hepatitis, a nervous condition, and a foot 
disorder was denied.  The RO found that the veteran had been 
diagnosed as having a passive-aggressive personality disorder 
in service, and that no mention of the problem was referenced 
at the time of his service separation.  Notice of the 
decision was mailed to the veteran that same month.

In July 1992, the veteran filed a claim for service 
connection for the residuals of exposure to Agent Orange.  He 
claimed he was suffering from a nervous condition (PTSD), 
jungle rot of the feet, and gastrointestinal disorder, to 
include colon cancer.  He reported receiving treatment 
through the Augusta VA Medical Center (VAMC).

A consultation report from the Augusta VAMC dated in January 
1991 was associated with the claims folder.  The report 
indicated that the veteran was seen for complaints of chronic 
low back pain.

In a statement received in September 1993, the veteran 
outlined the circumstances which he believed supported his 
claim for service connection for PTSD.  He reported that, in 
Vietnam, his unit had come under enemy gunfire every night 
and afternoon.  He said he became addicted to drugs as a 
result of the stress.  After a friend had gone "berserk", 
he said he requested that he be sent with the ground unit.  
The veteran recalled being reassigned to Charlie Kilo 
Company.  In this regard, he said he was shocked to discover 
that the company was under orders to search and destroy 
everything, including women and children.  He stated he was 
transferred from Charlie Kilo Company after he threatened to 
expose what the unit was doing.  The veteran reported that he 
was next assigned to English LZ, 2nd Marine Division, where 
he was exposed to more "traumatic stress and drugs".  He 
indicated his health started to decline at that time.  He 
remembered being thrown to the ground by the force of a 
helicopter taking off and waking up the next day in Okinawa.  
He said he was diagnosed as having a nervous disorder, bowel 
syndrome, bleeding ulcers, jungle rot, and hepatitis.  He 
believed his rash and gastrointestinal problems were the 
result of his exposure to Agent Orange in Vietnam.

In October 1993, the veteran was afforded a VA psychiatric 
examination.  He reported serving as a combat engineer in 
Vietnam for approximately nine months.  He stated he was 
involved in the transportation of supplies, medical 
evacuations, blowing up bridges, and rendering first aid.  He 
said he saw many people killed in action.  He described 
firing his own weapon.  The veteran recalled one instance 
when he was blown off the side of a mountain by the downdraft 
of a helicopter, and was hospitalized for a month.  He said 
he was transferred to Okinawa for treatment and diagnosed as 
having hepatitis at that time.  He recalled also being 
diagnosed as having irritable bowel syndrome.  He denied 
receiving any post-service psychiatric treatment.  The 
veteran complained of frequent nightmares and talking in his 
sleep.  No reference was made to feelings of guilt, 
hypervigilance, or depression.  A mental status examination 
was conducted.  The examiner's diagnosis was that the veteran 
did not meet the criteria for a diagnosis of PTSD.  

The veteran was also afforded a VA gastrointestinal 
examination in October 1993.  He gave a history of having 
colon cancer.  However, in this regard, the examiner noted 
that a full gastroenterological evaluation conducted at the 
Augusta VAMC in 1989 had yielded the diagnoses of mild 
esophagitis, duodenitis, and gastritis, as well as presumed 
irritable bowel syndrome.  Following a physical examination, 
the diagnoses were irritable bowel syndrome and history of 
gastritis, duodenitis, and esophagitis.

Service connection for PTSD was denied in November 1993.  The 
RO found there was no medical evidence that the veteran had 
been diagnosed with PTSD.  Citing the findings of service 
medical records showing treatment for tinea pedis, and that a 
diagnosis of tinea pedis was made on a report of a 
dermatology exam conducted in October 1993, the RO granted 
service connection for tinea pedis.  A 10 percent disability 
evaluation was assigned.  Notice of that rating action was 
provided to the veteran in November 1993.

By a rating action dated in November 1994, service connection 
for a colon disorder as secondary to herbicide exposure was 
denied.  The RO held that colon disorders, to include colon 
cancer, were not among the conditions for which the 
presumption of service connection applies.  The veteran 
appealed this determination.

Medical records from the Augusta VAMC, dated from September 
1980 to October 1996, document the veteran's treatment for 
gastrointestinal problems.  Of note, the veteran was admitted 
in September 1980 for complaints of constipation with 
alternating diarrhea.  He said he had been experiencing the 
symptoms for the previous nine years.  He reported that the 
symptoms began approximately one year after his return from 
Vietnam.  His symptoms were discussed in detail.  Head, ears, 
eyes, nose, and throat examination revealed the pupils to be 
equally round and reactive to light and accommodation, with 
extraocular movements intact; funduscopic examination was 
unremarkable.  A gastrointestinal examination was also 
conducted.  A proctoscopy to 22 centimeters was within normal 
limits.  An upper endoscopy revealed mild esophagitis, 
gastritis, and duodenitis.  A barium enema was within normal 
limits.  The diagnosis was irritable bowel syndrome.  

In June 1989, the veteran was seen for complaints of nausea 
and bloody stools.  His past medical history was discussed.  
This included a reference to the veteran drinking a half-pint 
of liquor a day.  The diagnosis, following physical 
examation, was alcohol-induced gastritis.

The veteran was afforded a personal hearing before a Member 
of the Board of Veterans' Appeals in February 1997.  He said 
he had been diagnosed as having gastritis and hemorrhoids.  
He endorsed symptoms of constipation, bloody stools, and 
generalized epigastric pain.  He averred that these were the 
same symptoms that he experienced in service.  The veteran 
stated he was diagnosed as having hepatitis at that time.  He 
recalled that his treatment included receiving medications 
for stomach pain.  He testified that his gastrointestinal 
problems resumed within a year or two of his service 
discharge.  He noted that he had received treatment for 
gastrointestinal problems from a private physician prior to 
going to VA. 

The matter was remanded by the Board in July 1997.  The Board 
found that the veteran had made reference to medical records 
which might assist him in establishing his claim for service 
connection, but that no attempt to obtain those records had 
been made.  The RO was asked to work with the veteran in 
obtaining all medical records that had been identified.

Additional medical records from the Augusta VAMC, dated from 
January 1997 to May 1997, show that the veteran continued to 
receive treatment for complaints of gastrointestinal 
distress.  His history of having hepatitis in service and his 
allegations of being exposed to Agent Orange were mentioned.  
However, there were no findings relating his current 
gastrointestinal complaints with his military service.

In July 1997, the veteran, through his representative, raised 
the issue of service connection for PTSD.  He reported 
receiving his initial treatment for the condition during his 
active military service.  He indicated his MOS was Combat 
Engineer.  He alleged that he was involved in the demolition 
of unexploded devices.  The veteran stated he had often 
traveled with infantry units and was frequently exposed to 
traumatic events.  He said he had been receiving Social 
Security disability benefits since 1981.

By a rating action dated in November 1997, service connection 
for a gastrointestinal disorder was denied.  The RO stated 
there was no evidence of in-service treatment for a chronic 
gastrointestinal condition.  Acknowledging that the veteran 
had been treated in service for hepatitis with associated 
left lower quadrant pain, the RO found the condition had been 
acute and transitory, with no residuals.  Service connection 
for a colon disorder, to include colon cancer, secondary to 
Agent Orange exposure remained denied.  It was also 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for PTSD.  The RO noted that evidence documenting the 
treatment and/or diagnosis of PTSD had not been submitted.  
Notice of this rating action was mailed to the veteran in 
November 1997.

Additional medical records from the Augusta VAMC, dated from 
October 1996 to November 1997, were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, various 
gastrointestinal symptoms and psychiatric problems.  There 
were no findings with regard to the etiology of the veteran's 
gastrointestinal complaints.  

In November 1997, the veteran underwent a PTSD assessment.  
He reported being assigned to three different units during 
his tour in Vietnam.  He said he served as a combat engineer 
and a "grunt".  He described witnessing numerous 
atrocities, to include "shooting up" villages and the 
accidental killing of small children.  He said he was within 
30 feet of a mortar blast that killed a good friend.  He 
stated he was almost stabbed by a fellow service member with 
a bayonet during an altercation.  The veteran stated he 
suffered a traumatic head injury when he was blown off a hill 
by a helicopter.  Finally, when he was attached to a 
reconnaissance unit, he recalled having to partake in 
"dares" that included eating live frogs and snakes.  A 
mental status examination was conducted.  The impression was 
PTSD.

In an effort to develop the veteran's claim for service 
connection for PTSD, the RO sought to verify his alleged in-
service stressors through the Marine Corps Personnel 
Management Support Branch (MMSB).  Identifying information 
and a summary of the veteran's stressors were mailed to the 
MMSB in February 1998.  

A response was received from the MMSB in March 1998.  The 
MMSB reported that there was insufficient 
evidence/information to verify any of the veteran's 
stressors.  The RO was informed that the veteran needed to 
provide the "who, what, when, and where" of his claimed 
stressors.  With regard to the veteran's duties and/or 
medical treatment, the MMSB noted that such information would 
be contained in his service personnel and medical records.  

That same month, a letter was received from the Marine Corps 
Historical Center (MCHC).  Additional information pertaining 
to the veteran's service was again requested.  However, with 
regard to the veteran serving with Company A, 5th Shore Party 
Battalion in February 1970, the MCHC noted that the 5th Shore 
Party Battalion was disestablished in October 1969.

In March 1998, the veteran asked that his claim for service 
connection be amended to include a claim for service 
connection for PTSD and migraine headaches.  Medical records 
from Aiken Community Hospital, dated from March 1977 to 
December 1981, were submitted in support of the claim.  Those 
records show that the veteran received treatment for possible 
pericarditis, chronic headaches, low back pain, and possible 
irritable bowel syndrome.  Of note, an undated report 
indicated that the veteran was seen for complaints of chronic 
left-side headaches.  He said he had been experiencing 
headaches for the past 10 years, and that the headaches had 
been growing progressively worse over the past five to six 
years.  

The veteran was admitted in September 1981 for complaints of 
chronic low back pain.  He indicated that he also had a 
history of stomach problems.  He said he had been diagnosed 
as having colitis.  A physical examination was conducted.  
The discharge diagnosis, in pertinent part, was irritable 
bowel syndrome.

In April 1998, additional information was received from the 
MCHB.  The MCHB stated it could not provide an answer as to 
why the veteran was noted to have been attached to the 5th 
Shore Party Battalion when said unit had ceased to exist 
several months earlier.  Command chronologies for the 3rd 
Shore Party Battalion, from January 1970 to June 1970 and 
from July 1970 to December 1970, were attached.  Those 
records contained no reference to the veteran. 

The veteran was afforded a VA PTSD examination in May 1998.  
He again reported that he served as a combat engineer during 
his tour in Vietnam.  He said his duties involved medical 
evacuations, blowing up bridges, and rendering first aid.  He 
stated that he saw many people killed, and that he engaged in 
combat.  A mental status examination was conducted.  The 
diagnosis was PTSD.  The examiner indicated that the veteran 
served in Vietnam from 1969 to 1971, that he was exposed to 
combat, and he currently met the criteria for PTSD.

A VA neurological examination was also conducted in May 1998.  
The veteran stated he had been experiencing headaches since 
1970.  He said he sustained a head injury in an explosion.  
He described having an aura of spots prior to his headaches.  
He indicated the headaches occurred one to three times a 
week.  He stated the headaches were occasionally accompanied 
by nausea, vomiting, and photophobia.  Upon clinical 
evaluation, his extraocular muscles were intact.  Pupils were 
equal, round, and reactive to light.  There was normal facial 
symmetry and sensation.  The veteran's tongue was midline.  
There was no occipital pain upon palpation.  The impression 
was post-traumatic migraines with aura.

Service connection for post-traumatic headaches with aura was 
granted in May 1998.  A 10 percent disability rating was 
assigned.  The claim for service connection for PTSD was 
denied.  Although a diagnosis of PTSD was now of record, the 
RO found that evidence of a verifiable stressor had not been 
presented.  A notice of disagreement (NOD) with regard to the 
denial of service connection for PTSD was received in August 
1998. 

In August 1998, the veteran submitted a claim for increased 
evaluations for his service-connected tinea pedis and post-
traumatic headaches with aura.  He indicated that he also 
wished to amend his claim to include the issues of service 
connection for irritable bowel syndrome and the residuals of 
a traumatic injury to the left eye.  He asked that the RO 
obtain his medical records from the Augusta VAMC.

The veteran was afforded a VA examination in September 1998.  
He complained of suffering from tinea pedis since his service 
in Vietnam.  He said he derived no benefit from soaking his 
feet or using medications.  He reported intermittent 
eruptions of small macules and pustules around the toes that 
became infected.  He also complained of bilateral toenail 
infections.  With regard to his headaches, the veteran said 
his headaches occurred generally in the back of the head and 
top of the head, with occasional neck stiffness.  He also 
endorsed band-like squeezing bitemporal headaches.  He 
indicated that he experienced headaches every day, with 
increased frequency in the June-to-February time frame.  The 
precipitating factors included anxiety, stress, and heat.  He 
reported occasional nausea and vomiting, as well as some 
photophobia and phonophobia. 

On physical examination, the veteran was noted to be fairly 
histrionic, with multiple somatic complaints.  Head, ears, 
eyes, nose, and throat examinations were unremarkable.  There 
was bilateral onychomycosis, and small pustules around the 
toes.  He was alert and oriented.  Language and speech were 
intact.  Cranial nerves II-XII were intact.  The impression 
was recurrent dermatophytosis, chronic onychomycosis, and 
mixed-type (mostly tension-type) headaches.  In this regard, 
the examiner opined there was no relationship between the 
veteran's current complaints of headaches and the alleged 
head injury he suffered in service.

By a rating action dated in September 1998, the 10 percent 
disability ratings assigned for service-connected tinea pedis 
and post-traumatic headaches were continued.  The RO found 
there was no evidence that the veteran's tinea pedis had 
caused constant exudation or itching, extensive lesions, or 
marked disfigurement.  The RO stated that purely subjective 
complaints, such as headaches recognized as symptomatic of 
brain trauma, would be rated 10 percent and no more under the 
criteria for dementia due to head trauma.  It was further 
noted that ratings in excess of 10 percent for brain disease 
due to trauma were not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

A June 1985 decision from the Office of Hearing and Appeals 
of the Social Security Administration (SSA) was associated 
with the record in November 1999.  Therein, the veteran was 
found to have been disabled since October 1981.  Severe 
residuals from low back problems, emotional problems, and a 
gastrointestinal problem were listed as being the causes of 
his disability.  Copies of medical records and examination 
reports prepared for SSA were attached to the decision.  

Most of the aforementioned records/reports received from SSA 
were either duplicative of those records already contained in 
the claims folder, or pertained to treatment of the veteran's 
low back problem, which is not an issue on appeal.  Of note, 
there were treatment records from a VA medical facility dated 
in May 1981, which documented the veteran's treatment and 
diagnosis of gastritis and irritable bowel syndrome.  There 
were no findings relating either problem to any incident, 
exposure, or disease that occurred during the veteran's 
active military service.  

Examination reports dated in June 1983, August 1984, and 
April 1987, which were also apart of the records received 
from SSA, show that the veteran's eyes were consistently 
found to be within normal limits.  There were no findings 
pertaining to a disability of the left eye or chronic 
residuals of an eye injury.  Similarly, while reference was 
made to his history of multiple gastrointestinal problems, to 
include a hiatal hernia, the reports contained no findings as 
the etiology of those problems.  

Another examination for disabilities was performed for the 
SSA in July 1998.  At that time, the veteran complained of 
back pain, PTSD, digestive problems, ulcers, and foot 
problems.  He stated he received most of his medical 
treatment through VA.  A physical examination was conducted.  
Of note, his visual acuity in the right eye was 20/25, and, 
in the left eye, it was 20/30.  Pupils were equal, round, and 
reactive to light and accommodation.  Extraocular movements 
were intact.  The background retinal vessels showed normal 
appearance without nicking, narrowing, exudates, or 
hemorrhages.  Optic discs were flat and sharp bilaterally.  
No scleral icterus on conjunctival injection was appreciated.  
No findings were made with regard to the status of the skin 
of his feet, or the etiology of any digestive symptoms.

Outpatient treatment records from the Augusta VAMC, dated 
from December 1997 to December 1998, were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, foot 
problems and ear aches.  Significantly, the veteran was seen 
in June 1998 for complaints of an ear ache and shoulder pain.  
His drums were clear.  The canals had some surface 
irritation.  There was mild blepharitis.  The impression was 
eustachitis with subacute upper respiratory infection.  

In October 1998, the veteran was seen in the podiatry clinic.  
He had long, thick yellow toenails with debris.  There were 
no findings pertaining to tinea pedis.  The assessment was 
onychomycosis. 

A December 1998 treatment note indicated that the veteran 
continued to complained of headaches, constipation, and low 
back pain.  The examiner stated the veteran was complaining 
of substantially the same symptomatology as in the past.  The 
veteran was alert and oriented.  There was evidence of 
dermatophytosis of the groin and feet.  

The veteran was afforded a personal hearing before the RO in 
October 1999.  He stated he was initially assigned to the 3rd 
Marine Division when he arrived in Vietnam.  He testified he 
could recall that their main base camp (LZ Baldy) came under 
frequent enemy mortar attacks.  He recalled injuring his head 
when he was blown off a hill by a chopper preparing to take 
off.  The veteran said he was evacuated to Okinawa, where he 
received extensive treatment for his head injury and 
hepatitis.  He reported returning to Vietnam a few months 
later and being assigned to the Headquarters Company of the 
1st Marine Division.  He said his duties included patrolling 
and guarding the area.  He maintained he was frequently 
subjected to small arms fire and indirect fire from enemy 
mortars and rockets.  He believed his PTSD was a result of 
his military experiences.

With regard to his service-connected disabilities, the 
veteran contended his tinea pedis had not changed 
significantly (worsened) since 1992.  He said he was less 
mobile than he used to be, and that he was therefore better 
able to care for his feet.  Nevertheless, he stated he 
continued to experience constant itching, soreness between 
his toes, and shedding of the skin of his feet.  He said he 
treated his feet with a soaking solution salves, powder, and 
wearing white cotton socks.  

The veteran asserted that he continued to suffer from 
headaches accompanied by an aura.  He stated the headaches 
interfered with his ability to sleep.  He maintained his 
headaches also caused a mild memory loss.  He said his 
headaches occasionally got so bad that he had to seek refuge 
in a dark room.  He did not indicate, however, how frequently 
such episodes occurred.  When he was employed full-time, the 
veteran stated his headaches would interfere with his ability 
to work.  However, he testified that he was able to work with 
the pain, and that he did not miss work often because of his 
headaches.

In November 1999, the RO denied the veteran's request to 
reopen the claim of service connection for a gastrointestinal 
disorder, including irritable bowel syndrome.  The RO 
determined that the veteran had failed to submit new and 
material evidence.  The claim for service connection for the 
residuals of a left eye injury was also denied.  The RO 
acknowledged that the veteran was seen for complaints of left 
eye pain in-service.  However, it also was noted that no 
objective indications of a left eye injury were found.  
Further, the RO stated there was no evidence that he had been 
diagnosed with a chronic disability of the left eye.

Outpatient treatment records from the Augusta VAMC, dated 
from December 1998 to December 1999, show that the veteran 
received evaluations and treatment for, but not limited to, 
joint pain and gastrointestinal problems.  In April 1999, the 
veteran was seen for complaints of decreased vision.  He made 
no reference to sustaining a left eye injury in service.  A 
decrease of visual acuity was found.  

In a Hearing Officer Decision dated in February 2000, the 
claims for service connection for PTSD and the residuals of a 
left eye injury were again denied.  Similarly, the RO held 
that the veteran had failed to submit new and material 
evidence to reopen the claim of service connection for a 
gastrointestinal disorder.  The 10 percent disability ratings 
assigned for tinea pedis and post-traumatic headaches were 
also continued. 

Additional medical records from the Augusta VAMC, dated from 
March to August 2000, were received.  Of note, the veteran 
was seen in March for complaints relating to his toenails and 
headaches.  He reported that he continued to suffer from 
heartburn.  The great and fifth toenails were onychomycotic.  
A July treatment report from the podiatry clinic indicated 
that the veteran's toenails were elongated and dystrophic.  
There was maceration of the web spaces between the third and 
fourth toes bilaterally.  There was scaly skin on the plantar 
surfaces.  The assessment was onychomycosis and tinea pedis.  
As a result of the onychomycosis, the veteran underwent a 
permanent avulsion of the hallux toenails bilaterally in 
August.  A follow-up treatment note dated later that month 
indicated that the hallux nail beds were healing, and there 
were no acute complications.

II.  Analysis

A.  New and Material Evidence

The veteran's claim for service connection for a 
gastrointestinal disorder, and his request to reopen the 
claim of service connection for PTSD, were last finally 
denied in November 1997, and he was notified of the denials 
at his address of record.  The notification was not returned 
as undeliverable.  A determination on a claim by the agency 
of original jurisdiction of which a claimant is properly 
notified is final if an appeal is not filed as prescribed in 
VA regulations.  38 U.S.C.A. § 7105(c).  The veteran having 
failed to take any action with respect to the November 1997 
denial of his claim and attempted reopening, the decisions 
became final a year after the mailing of notification to him 
of the decision.  38 C.F.R. §§ 3.104, 20.302.

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
November 1997 rating decision is a final determination and 
was the last decision to address the issues of service 
connection for PTSD and a gastrointestinal disability, the 
evidence that is considered to determine whether new and 
material evidence has been received is the evidence that has 
been received following that decision.  The evidence received 
subsequent to that decision is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet.App. 510 (1992).  
See also Robinette v. Brown, 8 Vet.App. 69 (1995).  

Pertinent legal criteria provide that service connection may 
be granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Further, a claim for 
service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).

1.  Gastrointestinal Disorder

In this case, the RO's November 1997 decision to deny service 
connection for a gastrointestinal condition was based, in 
part, on the finding that there was no competent evidence 
indicating that any gastrointestinal disorder at that time 
suffered by the veteran had its onset in service.  The RO 
further held the record contained no findings that the 
veteran received in-service treatment for a chronic 
gastrointestinal condition.   

The medical records submitted since the November 1997 
decision are "new," in the sense that they were not of 
record at the time the decision was issued.  However, they do 
not constitute "new" evidence for the purposes of 
38 U.S.C.A. § 5108, because they are essentially cumulative 
of evidence previously considered by the RO.  Those records 
merely document that the veteran continues to complain of 
gastrointestinal pain and distress, and that these 
gastrointestinal complaints have been attributed to gastritis 
and irritable bowel syndrome.  Neither of these conditions 
was shown to have been diagnosed prior to 1980.  The records 
also document that the veteran attributes those problems to 
the hepatitis he received treatment for during his military 
service.  However, such records are not "material" 
evidence, because they do not provide credible medical 
findings that the veteran's current gastritis or irritable 
bowel syndrome had their onset during his active military 
service or were caused by any disease (e.g., hepatitis) that 
occurred in service.

The statements from the veteran regarding his opinion that 
his in-service treatment for hepatitis is etiologically 
related to his currently diagnosed gastritis and/or irritable 
bowel syndrome cannot be considered to be of any probative 
value.  Although an individual may certainly be able to 
provide an accurate statement regarding firsthand knowledge 
of events or observations, and we have no reason to doubt his 
account of what he experienced in service, a lay person may 
not offer evidence that requires medical knowledge.  See Nici 
v. Brown, 9 Vet.App. 494 (1996) citing Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); see also Spalding v. Brown, 10 
Vet.App. 6 (1997).  Moreover, the Board finds that statements 
made by the veteran regarding the etiology of his 
gastrointestinal disorder are essentially a repetition of 
contentions made by him when his claim was earlier denied, 
and that they are not new evidence, either.  See Reid v. 
Derwinski, 2 Vet.App. 312 (1992).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim for 
service connection for a gastrointestinal disorder, including 
irritable bowel syndrome, that claim may not be reopened.

2.  PTSD

Here, the RO appears to have considered the veteran's claim 
for service connection for PTSD on a de novo basis, as if 
there had been no prior decision.  The Board notes, however, 
that we are not bound by that determination and are, in fact, 
required to conduct an independent new-and-material-evidence 
analysis in claims involving previous final rating decisions.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet.App. 1 (1995).  In this regard, 
applying the guidelines set forth above, the Board finds that 
new and material evidence has been presented.  Hence, the 
claim concerning service connection for PTSD may be reopened.

The evidence obtained in connection with the veteran's recent 
attempt to reopen his claim for service connection includes 
an examination report dated in May 1998, and medical records 
from the Augusta VAMC dated from October 1996 to November 
1997.  Significantly, these medical records refer to and 
include diagnoses of PTSD.  The records/reports also appear 
to associate the diagnosis of PTSD with the veteran's alleged 
in-service stressors.  The Board finds that this new 
evidence, although it may not necessarily result in a 
favorable result in the claim, is not merely cumulative of 
other evidence of record, and therefore must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, The claim for service connection for PTSD is 
reopened.

B.  Service Connection for the Residuals of a Left Eye 
Disorder

As discussed above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well-grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v. Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

In this case, the RO clearly addressed the appellant's claim 
on the merits.  The RO does not appear to have applied the 
"well grounded" analysis.  Nevertheless, the Board observes 
that the United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence in response to the 
veteran's contentions, the Board concludes that all 
reasonable efforts have been made to compile a complete 
record for this decision, and that the appellant has had 
adequate notice of the evidence needed to substantiate his 
claim.  

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  

In considering this case on the merits, the Board finds that 
service connection for the residuals of a left eye injury is 
not warranted.  The clinical findings do not reflect the 
presence of a chronic disability of the left eye in service.  
Service medical records clearly show that the veteran was 
evaluated for complaints of left eye pain in service, but 
that, following examination, it was determined that the left 
eye was normal.  The conclusion was that the veteran's 
complaints were related to either a psychophysiologic 
reaction or malingering.  Subsequent service medical also 
contained negative findings with regard to the left eye.  

Notwithstanding the fact that there is no evidence of the 
veteran having injured his left eye in service, we observe 
there is no post-service medical evidence reflecting 
treatment for a chronic disability of the left eye.  SSA and 
VA examination reports dated in 1983, 1984, 1987, and 1998 
all revealed the veteran's eyes to be normal.  There was only 
the June 1998 outpatient treatment note that identified mild 
blepharitis of the eyes.  There were no subsequent findings 
pertaining to this condition.  Moreover, the examiner appears 
to have considered the mild blepharitis as a component of the 
diagnosis of eustachitis with subacute upper respiratory 
infection.  In other words, the examiner did not identify the 
blepharitis as a disability in and of itself.  

Further, the Board notes that the examiner made no finding 
that the blepharitis was etiologically related to the 
veteran's active military service.  The veteran's opinion 
that there is an etiological relationship between an alleged 
in-service left eye injury and any current left eye disorder 
lacks probative value, because his lay testimony and 
contentions, although they are, no doubt, sincerely felt, do 
not constitute competent medical evidence sufficient to 
establish an etiological connection to service.  See Routen 
v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  There is no 
evidence that the veteran has the medical background 
sufficient to render such an opinion.

As a relative balance of positive and negative evidence has 
not been presented, the doctrine of the benefit of the doubt 
is not for application.  Accordingly, the claim for service 
connection for the residuals of a left eye injury is not 
established by the evidence of record.

C.  Increased Evaluations

The Board is satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent VA examination was adequate 
concerning the issues at hand, and that there is no 
indication that there are relevant post-service medical 
records available that would support the veteran's claim, and 
are not of record.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 
38 U.S.C.A. §§ 5103, 5103A.  See Public Law 106-475, the 
Veterans Claims Assistance Act of 2000, 114 Stat. 2096 (Nov. 
9, 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity. 

1.  Tinea Pedis

The veteran's tinea pedis is currently evaluated as 10 
percent disabling under Diagnostic Code (DC) 7813, as 
analogous to dermatophytosis.  Dermatophytosis is rated under 
the same rating schedule as eczema, DC 7806.  To warrant a 10 
percent rating for eczema, there must be evidence of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation requires 
findings of constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation is 
warranted where there is ulceration or extensive exfoliation 
or crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, DC 
7806.

After a review of the aforementioned evidence in the claim 
for an increased evaluation, the Board is of the opinion that 
the criteria for a rating greater than 10 percent for the 
veteran's tinea pedis have not been met.  The relevant 
medical evidence dated since August 1998 does not show 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The Board recognizes that the condition 
appears to have undergone periods of exacerbation and 
remission.  Nevertheless, at no point were constant exudation 
or itching, extensive lesions, or marked disfigurement shown.  
Therefore, the criteria for the next higher, 30 percent, 
rating have not been met.  

We have considered the assignment of a higher evaluation in 
this case on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, however, as it has not been contended, or shown by 
the evidence, that the service-connected tinea pedis results 
in marked interference with employment or frequent periods of 
hospitalization, or otherwise presents an exceptional or 
unusual disability picture.  Under such circumstances, 
further discussion of an extra-schedular rating is not 
necessary.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

2.  Post-Traumatic Headaches

The residuals of the veteran's headaches are currently 
evaluated as 10 percent disabling.  Under DC 8045 (brain 
disease due to trauma), purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., are recognized as 
symptomatic of brain trauma and rated at 10 percent, and no 
more, under DC 9304.  Ratings in excess of 10 percent for 
brain disease due to trauma under DC 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

The evidence associated with the claims file clearly shows 
that the veteran was evaluated for complaints of headaches in 
service, allegedly after sustaining a head injury, and that a 
neurological examination was "entirely normal."  A May 1998 
also failed to identify any neurological disabilities related 
to the veteran's in-service head injury.  Considering this 
evidence and a virtually normal neurological examination, a 
VA examiner opined in September 1998 that there was "no 
relation" between the veteran's recent complaints of 
headaches and his alleged in-service head injury.  Instead, 
the examiner stated that the headaches were most likely 
related to tension with components of migraines.  As there is 
also no evidence that the veteran has been diagnosed as 
having multi-infarct dementia, the Board therefore finds that 
an increased evaluation for post-traumatic headaches with is 
not warranted under DC 8045 or 9304.

In light of the findings made in the September 1998 
examination report, the Board notes that the veteran's post-
traumatic headaches with aura could also be evaluated under 
DC 8100, migraine headaches.  Under that code, a 30 percent 
evaluation requires characteristic prostrating attacks 
occurring on an average of once per month over the previous 
several months.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the past several months.  A noncompensable 
evaluation is warranted for migraine headaches with less 
frequent attacks.

Evaluations under Diagnostic Code 8100 are generally based on 
the frequency of migraine attacks.  The Board does not 
question the credibility of the veteran in reporting 
headaches approximately three to five times a week.  However, 
the evaluating criteria for a 30 percent disability 
evaluation specify that the attacks be prostrating in nature.  
The veteran has reported that his headaches range in 
intensity, and that he periodically experiences a headache 
that requires him to seek relief in a darkened room.  He has 
not reported having severe headache attacks wherein the 
severe quality lasts for days and renders him unable to work 
or otherwise function.  In fact, when he was employed, the 
veteran testified that his headaches had rarely prevented him 
from going to work.  While he says his headaches are 
occasionally accompanied by nausea and vomiting, as well as 
photophobia and phonophobia, he does not seek medical 
treatment for his headaches on any consistent basis.  In sum, 
the veteran has not reported manifestations consistent with 
prostrating migraine attacks to warrant assignment of a 30 
percent evaluation under DC 8100.

Finally, the Board has also considered the assignment of a 
compensable evaluation as to this issue on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation is not shown, however, as it has been 
neither contended nor shown that the veteran's post-traumatic 
headaches with aura result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome, the claim is 
denied.

New and material evidence has been presented to reopen the 
claim of service connection for PTSD has been presented.  To 
this extent only, the appeal is allowed.

Entitlement to service connection for the residuals of a left 
eye injury is denied.

Entitlement to an increased evaluation for service-connected 
tinea pedis is denied.

Entitlement to an increased evaluation for service-connected 
post-traumatic headaches with aura is denied.



REMAND

As discussed above, a claim of service connection for PTSD 
requires (1) a medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  
38 C.F.R. § 3.304(f).  If the claimed stressor is not combat 
related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor, and must be 
corroborated by "credible supporting evidence".  On the 
other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  

Thus, the determination of whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases.  In making this determination, consideration must be 
given to the provisions of 38 U.S.C.A. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims.

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court of Appeals for 
Veterans Claims has noted that the Board "must make specific 
findings of fact as to whether or not the veteran was engaged 
in combat . . . [and] must provide adequate reasons or bases 
for its finding, including a clear analysis of the evidence 
which it finds persuasive or unpersuasive with respect to 
that issue."  The Court has also held that a determination 
of combat status is to be made "on the basis of the evidence 
of record", and that section 1154(b) itself "does not 
require the acceptance of a veteran's assertion that he was 
engaged in combat".  Furthermore, the Court has held that 
combat status may be determined "through the receipt of 
certain recognized military citations or other supportive 
evidence".  In this regard, the Court has observed that the 
phrase "other supportive evidence" serves to provide an 
almost unlimited field of potential evidence to be used to 
"support" a determination of combat status.  In summary, in 
determining whether this particular veteran engaged in 
combat, consideration must be given to his assertions that he 
had exposure/participation in combat; the fact that it was 
reported that he was involved in a battle or campaign (the 
Court has held that this may be a relevant consideration); 
and the application of the benefit-of-the-doubt rule.  
Thereafter, a direct finding must be made as to combat 
status.  See Gaines v. West, 
11 Vet.App. 353 (1998).

Even if it is determined that the veteran was not involved in 
combat, VA will nevertheless assist the veteran with respect 
to verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet.App. 190 
(1991), aff'd on reconsideration, 1 Vet.App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet.App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See Cohen v. Brown, 10 
Vet.App. 128 (1997).

As discussed above, the veteran contends that he has PTSD as 
a result of his experiences during the Vietnam War.  He 
asserts that he actually engaged in combat, and that he was 
subject to small arms gunfire and indirect rocket and mortar 
attacks.  He says his duties while stationed in Vietnam 
included medical evacuations, blowing up bridges, rendering 
first aid, and participating in search and destroy missions.  
He reports being within 30 feet of a mortar blast that killed 
a good friend.  The veteran maintains that he witnessed the 
burning of villages and the killing of women and children.

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam from January 1970 to April 
1970, and that from April 1970 to December 1970 he was 
stationed in Okinawa, Japan.  While in Vietnam, the veteran 
was assigned to the following units:  Co C, 1st SPBn, 1st 
MarDiv; Co A, 5th SPBn, 1st MarDiv; and HqCo, HqBn, 1st MarDiv.  
His primary duties during that period of time included Shore 
Party Man, Rifleman, and a Guard.  His military occupational 
specialty was Shore Party Man.  The records further show the 
veteran served with Companies A and C of the 3rd SPBn, 3rd 
MarDiv, when he was stationed in Okinawa.

The Board notes that the RO secured some input from the 
Marine Corps Personnel Management Support Branch (MMSB) and 
the Marine Corps Historical Center (MCHC) to assist in the 
verification of the veteran's alleged in-service stressors.  
However, the Board notes that the RO failed to respond to a 
request made by the MMSB for more information, and that the 
records received from the MCHC pertained to the unit to which 
the veteran was assigned when he was in Okinawa, rather than 
in Vietnam.  The records received from the MCHC were from the 
3rd Shore Party Battalion of the 3rd Marine Division rather 
than the 1st Shore Party Battalion of the 1st Marine Division.  
Moreover, there is also no evidence that the RO attempted to 
obtain copies of the morning reports from the veteran's unit.

To properly evaluate the veteran's claim, the Board finds 
that a further attempt to verify the veteran's claimed 
stressors is warranted.  The RO should contact the MMSB, 
MCHC, and National Personnel Records Center (NPRC) to request 
additional information in attempting to verify the veteran's 
alleged stressors.  The Board acknowledges that some of the 
ambiguities in the record may make any request for MCHC or 
MMSB confirmation difficult.  Nevertheless, although the 
veteran has the burden of submitting evidence in support of 
his claim, the critical evidence may be in the control of the 
Federal Government.  In such situations, VA should be 
responsible for attempting to provide or obtain the material.  
Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, as to this issue, the case 
is Remanded to the RO for the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him, since 
his service separation, for PTSD.  After securing 
the necessary releases, the RO should obtain any 
such records (not already on file) and permanently 
associate them with the claims file.

2.  The RO should obtain copies of the veteran's 
complete outpatient and inpatient treatment 
records from the Augusta VAMC and any other 
identified VA facility since August 2000.  Once 
obtained, all records must be associated with the 
claims folder.

3.  The RO should take appropriate steps to 
contact the veteran and request that he furnish a 
complete detailed description of the specific 
traumatic incidents which produced the stress that 
resulted in his claimed PTSD, including the dates, 
exact location, and circumstances of the 
incidents, and the names of any individuals 
involved.  Particular emphasis should be placed on 
those incidents that the veteran now asserts he 
re-experiences as alleged stressors. 

a.  The RO should request that the veteran 
submit information pertaining to any combat 
operations in which he participated.  He 
should state the approximate date of each 
attack/skirmish.  He should indicate the 
location where the attack(s) occurred, and 
where he was positioned at those times.  

b.  Concerning his friend who was killed by a 
mortar blast, the veteran should be asked to 
give a more precise date of the incident.  
What was the name of his friend?  What unit 
was his friend in?  Where did the incident 
take place?

c.  Similarly, with regard to witnessing the 
burning of villages and the killing of women 
and children, the veteran should be asked the 
dates the events and whether they were 
reported by any official.  If any incident was 
reported, what was the name and/or unit of the 
individual who took the report?

d.  The RO should request that the veteran 
submit information pertaining to the times 
when he blew up bridges and participated in 
medical evacuations and the rendering of first 
aid.

e.  The veteran should be advised that this 
information is vital to obtaining supportive 
evidence of the stressful events, and that he 
must be as specific as possible to facilitate 
a search for verifying information. 

4.  The RO should contact the National Personnel 
Records Center (NPRC) and attempt to obtain copies 
of morning reports for the veteran's unit covering 
the time period(s) in question.  An attempt should 
also be made to obtain any additional personnel 
records indicating the veteran's location and 
duties, not already contained in the claims 
folder.

5.  The RO should then make a determination as to 
whether the veteran engaged in combat during his 
military service.  If the answer is in the 
affirmative and his alleged stressors are related 
to such combat, the veteran's lay testimony 
regarding such claimed stressors must be accepted 
as conclusive as to their occurrence, and the 
further development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the provisions of 38 
U.S.C.A. § 1154(b).

6.  In the event it is determined that the veteran 
did not participate in combat with the enemy, or 
that the alleged stressors were not related 
thereto, the RO should then review the file and 
prepare a summary of the veteran's claimed 
stressors, to include a copy of his September 1993 
stressor statement (and any additional information 
received from the veteran concerning his claimed 
stressors).  Copies of all service personnel 
records should also be made.  This information and 
a copy of this Remand decision should be sent to 
the Personnel Management Support Branch, 2008 
Elliot Road, Quantico, VA 22134-5030 and the 
Marine Corps Historical Center, Building 58, 
Washington Naval Yard, 901 M Street, SW, 
Washington, DC, 20374-5040 for an attempt at 
verification of the veteran's putative stressors.  

7.  The RO should then carefully review all 
evidence obtained pursuant to the development 
requested above.  In the event these records 
suggest the presence of other sources of relevant 
evidence, such leads should be followed to their 
logical conclusion.

8.  If it is determined that the veteran engaged 
in combat during service and that his alleged 
stressor(s) is (are) related thereto, or that he 
was otherwise exposed to a stressor or stressors 
in service, he should be afforded a VA psychiatric 
examination.  The claims folder, to include a copy 
of this Remand, must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  All tests 
deemed necessary by the examiner must be 
conducted, and the clinical findings and reasoning 
which form the basis of the opinions requested 
should be clearly set forth.  

The psychiatrist should render an opinion as to 
the medical likelihood that the veteran currently 
suffers from PTSD resulting from his military 
experiences during the Vietnam War.  It should be 
stated whether a current diagnosis of PTSD is 
linked to a specific corroborated stressor event 
(or events) experienced in Vietnam, pursuant to 
the diagnostic criteria set forth in the 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV).  If a diagnosis of 
PTSD is rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is based.

9.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

10.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 2000), 
and Fast Letter 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, 
if any, should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on 
the claims on appeal, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal, to include the provisions of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.655, if appropriate.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 

